Mr. President, the Government of Australia warmly congratulates you upon your election to the presidency of this session of our Assembly. Your charm, your manifest international experience, your innovative skill and sage judgment, all combine to make you a welcome and popular holder of the highest office of what we all hope will be a constructive and fruitful session of the General Assembly.
156.	Your country and mine, Mr. President, have for long been associated in the Commonwealth-a concept and a structure which have much to contribute to this Organization.
157.	We have welcomed to membership in the United Nations at this session another Commonwealth country, the Republic of Seychelles. This brings us closer to our goal of universality. Australia has been glad to see growing contact between the United Nations and the Commonwealth Secretariat; and we heartily endorse the proposal, which is being made to this Assembly, that the Commonwealth Secretariat should be given observer status [A/31/191].
158.	Our relationship with the United Nations is a relationship not only with its Members but with its staff. That staff, is led by our Secretary-General, and I should like today to express our appreciation for his outstanding service to the United Nations.
159.	The Government of which I am a member came to office in December last year. This is our first opportunity to reaffirm in this meeting-place of nations the dedication of Australia to the principles and purposes of the United Nations and to their implementation. We remain resolved to contribute in every way we can to the work of this Organization.
160.	As a new Government, naturally we have had to make our own assessment of the international scene, including the role of the United Nations. The international system has entered a period of profound change, and some of the key assumptions of recent decades no longer hold true. Some of the issues which have dominated events are now receding, while new ones are crowding on to the international agenda. Structures, as well as attitudes and values, are changing. The distinction between the political and the economic aspects of international politics is being rapidly narrowed. If these multiple changes are not to constitute a multiple crisis, they require a constructive, co-operative and imaginative response on the part of us all-a response which thinks in terms strategically and of decades, rather than tactically and in terms of instant solutions.
161.	The Australian Government believes that the United Nations can and should play a key role in shaping this response. Its future importance will depend on how it meets this challenge. Because of this, we believe that now is a time when all of us could well consider how the Organization's great potential can be more fully realized. If we are to construct a new international order-and the magnitude of the changes confronting us suggests that nothing less is required-then a realistic reappraisal of the tasks and methods of the United Nations is surely timely in order to ensure that it makes the fullest contribution.
162.	In this respect, we believe that one important requirement is that the General Assembly should shape concepts and establish priorities and principles which are relevant to its changing environment. Only then will it be able to concentrate its energies and resources where they are most needed and where they can be most effective. Unless we have a clear sense of which issues have priority and which issues can be realistically tackled with a hope of success, those energies and resources will be largely wasted.
163.	We also believe that the United Nations will only make its full contribution at this critical time if its Members recognize that one of the principal sources of its strength lies in its moral authority. This in turn derives from the fact that it expresses -however imperfectly- some of the deepest, most fundamental aspirations of mankind.
164.	It is this moral authority which constitutes the vital capital of the Organization and which gives it a purchase on events. Deprived of that authority it will become little more than an empty structure of institutional arrangements and procedures that governments can ignore with impunity. It is crucial, therefore, that it should not be deprived of that authority. Ultimately the. case against arbitrary, unrealistic or discriminatory action within the framework of the United Nations rests on this. It can be stated not in terms of duty or obligation, but of good sense and foresight. As Members of the United Nations, we have an interest in maintaining its moral authority and rejecting courses of action inconsistent with it, because otherwise we shall destroy the effectiveness of the very instrument in which we have declared our faith.
165.	Let me stress that none of these observations means that the Australian Government does not understand or sympathize with the desperate human problems and urgent needs which frequently underlie the actions of Members within this Assembly. On the contrary, it is precisely because we consider the solution of these problems to be so important, because we believe that far-reaching changes are required, and because we wish to increase the effectiveness of the United Nations role in that process of change, that we are concerned to make these points.
166.	In the context of structural changes and the emergence of a new international order to which I have referred, primacy must be accorded to economic questions. The complex problems posed by global shortages of food and energy, the population explosion, the gap between rich and poor countries, inflation and the recession in world trade, are major sources of tension, They present the developed and developing worlds with a crucial challenge in international co-operation.
167.	I was forcibly impressed at the fourth session of UNCTAD in Nairobi by the growing anxiety of developing countries that greater progress should be made towards the realization of the new international economic order. My Government recognizes the aspirations of these countries. We shall contribute willingly to the building of a stable and just international structure and we shall work for changes in the world's economic system that are practicable and viable. We believe that a satisfactory new order can be evolved only if the path is planned and realistic. To this end we must all work together through consultation and co-operation. Developed countries should stand ready collectively to subordinate some short-term economic advantages to the overriding longer-term advantage of creating and maintaining a viable international order. Australia is ready to play its part in this process. An order in which poverty, hunger and disease on a massive scale threaten the peace of regions, cannot be endured.
168.	The obligations which we are willing to assume complement the enormous efforts which developing countries themselves undertake. My Government has followed with interest the attempts by developing countries to stimulate greater economic and technical co-operation among themselves. This field has barely been touched. When tilled, it is bound to be productive. A good example is the effective work of the Association of South-East Asian Nations. 
169.	Australia agrees on the need for improvement in the conditions of world commodity trade and recognizes that a concerted effort is necessary for progress to be made in this area. The program of negotiations agreed to at the fourth session of UNCTAD represents a significant advance towards the resolution of the traditional problems which affect international trade in commodities of concern to developing countries. To ensure the success of these negotiations all countries must make a realistic assessment of what can be achieved before the end of 1978. Negotiated solutions must take account of all aspects of the trade and production of particular commodities, of the interests of both consumers and producers, and must be both comprehensive and equitable. Our approach to individual commodity arrangements must be flexible if we are to establish efficient mechanisms for the stabilization of commodity trade.
170.	The Conference on International Economic Co-operation represents a major initiative in international relations which has Australia's strong support. Australia will continue to work - that Conference as well as else- where-towards the evolution, by co-operative means, of a sound basis for future international economic progress.
171.	Australia, as a significant trading nation, has also emphasized the importance of the sound recovery of the world economy and the growth of world trade as important determinants in improving the economic and social prospects of developing countries.
172.	The problem of food is a particularly vital one in a world whose population is increasing so rapidly. While there has been an improvement in food production, the situation for many developing countries remains insecure. It is unacceptable that chronic starvation and malnutrition should persist in a world which has the capacity to produce enough food. We have yet to devise machinery to ensure that each human being is adequately fed. Australia supports efforts which would lead to the establishment of an effective international system of food security.
173.	External assistance can be a valuable complement to the efforts of the developing countries to achieve self- sustaining economic growth. Australian aid is provided in response to requests from developing countries, in accordance with their priorities and within the limits of Australia's own financial and technical capacities. In the fiscal year 1976/1977 Australia's development assistance-which continues to be overwhelmingly in the form of grants, not loans-will total just under $US 500 million: an increase of 15 per cent over that of the past year. We shall, of course, continue and seek to extend this aid effort; but we shall do so fully recognizing that aid is ultimately no substitute for the structural changes which will in fact render aid largely unnecessary and that the best and most acceptable aid is that which eliminates the need for its own continuation.
174.	I turn now to the problems of southern Africa, on which the attention of the international community is centered as never before.
175.	The United Nations has played a crucial role in keeping before us the plight of the peoples of Zimbabwe and Namibia and has reminded each of us of our obligation to work for an early end to minority rule.
176.	The Australian Government regards the dramatic development in relation to Southern Rhodesia during the last week as most significant and hopeful. The likelihood of achieving majority rule quickly and without bloodshed is now real. On behalf of my Government, I congratulate the
(many parties which have contributed to this break-through and hope that it' will receive the widest support in this Assembly. We can appreciate the reasons for the reservations and caution with which some approach these proposals for a peaceful settlement, but we sincerely hope that a concern for absolute certainty where, in the nature of things, certainty is not possible, will not result in a failure to grasp an opportunity which the United Nations has been seeking for so long and which even a few months ago seemed unattainable. It will be a tragedy if a demand for a perfect, fool-proof solution becomes the enemy of the best available one. We urge all parties to give these proposals every possible opportunity to work.
177.	Australia views with concern the Republic of South Africa's continued illegal occupation of Namibia. This concern has been demonstrated by our active participation in the work of the United Nations Council for Namibia. A constitutional settlement must be achieved peacefully and must involve SWAPO.
178.	We have also watched with increasing concern events in South Africa itself over the past year. We deplore the racial violence in South Africa, which is the inevitable result of policies based on inequality between peoples. The system of apartheid and the exploitation of one race, by another are abhorrent to us. Ultimately the iniquity of apartheid must be seen and the policy abandoned. Unless there are genuine and urgent moves made to redress the well-founded black African grievances in South Africa, there can be little hope for the abatement of violence there,
179.	However, our concern for the assertion of the protection of fundamental human rights is not limited to the rights of those who live in southern Africa-though we recognize that their plight is perhaps the most urgent facing us at this moment. We see importance, too, in the more general reassertion of the cause of freedom of the individual and the elimination of the indignities which man still heaps upon man: torture, forced labor, discrimination and inequality, to mention but a few. When these are associated with racism the evil is compounded, but we should never forget that they are evil in themselves and must be condemned and opposed wherever they occur.
180.	Terrorism is a subject which involves fundamental issues of human rights. Regardless of the justification that its proponents advance for it, it remains a completely unacceptable form of political pressure. It is unacceptable because it is barbarous and haphazard. It undermines the general fabric of lawful and decent behavior. Those who pursue it deliberately and flagrantly violate the right to life, liberty and protection from injury of those who are made the innocent victims of their pressures. We condemn terrorism and will join in efforts to eliminate it. Nothing would be more certain to destroy that moral authority of which I have earlier spoken than a failure to do so. We can surely muster the will and the resources to deal with this repulsive crime. We welcome the initiative of the Foreign Minister of the Federal Republic of Germany in bringing before the General Assembly a draft convention on the taking of hostages [see A/31/242].
181.	I turn now to peace keeping and disarmament, both matters of deep concern as change produces new strains and tensions within the international system. Despite the failures of our Organization to do all that is expected of it in the maintenance of peace and security, it has had real successes in its peace-keeping operations. These are supported at present by some 9,000 men in the five current operations. Australia has made a contribution to these activities.
182.	I have spoken of some of the successes of the United Nations, limited though they are, in peace-keeping. This leads to consideration of the wider goal of reduction or control of conventional and nuclear armaments. This is an urgent matter and, if success is not achieved soon, it may not be achieved at all. If we fail the prospects for a viable international order in the last quarter of this century will be bleak.
183.	Three central and fundamental areas where Australia looks and hopes for early progress are: first, the strengthening of measures to .prevent the proliferation of nuclear weapons; secondly, the termination of nuclear-weapons testing in all environments; and, thirdly, further progress in strategic arms limitation agreements between the United States and the Soviet Union.
184.	We are concerned not only to see the trend towards universal acceptance of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] maintained but also to ensure that all its provisions are carried out. Those nuclear-weapon Powers which are parties to the Treaty have obligations to reduce their arsenals. Other nuclear States must ratify the Treaty and accept the same obligations; and the international community as a whole must accept the application of adequate safeguards on the peaceful uses of nuclear materials in order to prevent their diversion to non-peaceful uses. Increased attention to safeguards and further multilateral efforts to strengthen the non-proliferation regime will receive our support.
185.	Australia believes that nuclear-weapons testing in all environments should be terminated. Recognizing that this objective will be difficult to achieve, we welcome the study to be made, under the auspices of the Conference of the Committee on Disarmament, by a group of government experts to investigate international co-operative efforts for the detection and identification of nuclear explosions. We hope that these activities will help to establish a climate conducive to the negotiation of a comprehensive test-ban treaty.
186.	Australia considers that the limitation of existing nuclear arsenals depends essentially on continued progress in strategic arms limitation negotiations between the United States and the Soviet Union. We look to an early conclusion of an agreement at the second round of the Strategic Arms Limitation Talks between those two countries and to further agreements placing restraints on nuclear armaments.
187.	One of the principal activities of the United Nations family is the preparation of multilateral treaties. It is an integral part of the vital and dynamic role which inter-national organizations play today.
188.	The importance of the legislative function is nowhere better evidenced than in the Third United Nations Conference on the Law of the Sea. This is the largest single legislative project which the international community has ever undertaken. It is essential that it should not fail, especially as its implications for the restructuring of the international economic order are profound.
189.	My Government is fully committed to the achievement of a just and equitable convention on the law of the sea. But, although we recognize the complexities of the issues involved, we were disappointed at the slow progress made at the recent fifth session of the Conference. We consider it essential that the negotiating momentum be maintained during the intersessional period so that delegations can come to the sixth session in New York in May next year with the feeling that agreement is within reach. My Government will play its part in the process of negotiations and consultations to find solutions to out-standing problems.
190.	A loss of will or lack of resolve now could put at risk the Herculean efforts of the last few years and usher in an era of uncertainty and difficulty, as nations may feel compelled to take unilateral action to preserve important economic interests. Success, on the other hand, will set an example and encourage a climate of optimism which will be of immense value in encouraging further co-operation in international legislation. 
191.	The difficulties which we are experiencing in the Conference on the Law of the Sea reflect a broader problem of which we ought to take note. Last year we suggested in the Sixth Committee during the debate on the report of the International Law Commission  that the time was ripe for the United Nations to review the process by which the international community legislates. The ways in which we approach multilateral treaty-making are varied, chancy, frequently experimental and often inefficient. They place great burdens upon the Governments of Member States; especially upon the developing countries, and it is open to question whether the community could not find more economical and efficient methods of drafting conventions.
192.	In closing I return again to the theme I developed earlier. If I may restate it briefly, we believe that, in a world which is changing rapidly and profoundly and which must restructure its political and economic priorities and mechanisms to meet these changes, the United Nations has a crucial role to play. We believe that it will play that role effectively only if we its Members exhibit the moderation, the sense of priorities and the realism commensurate with the gravity of the problems. We recognize, of course, that the United Nations is essentially a political body and that it will act in political terms. Our concern is that in doing so it should show a sense of practicality and restraint which reflect an awareness both of the realities of the wider international scene and of its own character. If the United Nations fails in these respects, it will strengthen the forces of cynicism and pessimism and damage its own integrity and effectiveness. If it succeeds, it will immeasurably strengthen that moral authority which provides its unique character and which is the true source of its effectiveness.
